DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment entered on 01/14/2021 has been entered.  Claims 1-16 have been amended.  

Specification
Examiner acknowledges applicant’s correction of the specification to remove the embedded hyperlinks.  Therefore, the objection made to the specification pertaining to the office action mailed on 10/26/2020 has been withdrawn.  
Furthermore, examiner acknowledges applicant’s change of the title to be more indicative of the invention to which the claims are directed.

Reasons for Allowance
Independent claim 1 and the its dependent claims 2-14 are allowed for the same reasons, also, independent claim 15 is allowed and its dependent claim 16 is allowed for the same reason.
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a kit comprising a well containing an amplifiable reagent at a specific copy number of less than 100 and a well                     
                        √
                        ×
                    
                 is established, where CV represents a coefficient of variation for the specific copy number 10and x represents average specific copy number of the amplifiable reagent, where this is in combination with the claims as a whole.
The closest prior art is of JP2008141965A-Tamoa et al. (all citations are made to the machine English translation) and US20020098126 A1-Day.  Tamoa et al. teaches a standard nucleic acid kit suitable for nucleic acid quantification and Day teaches a sample tube assembly incorporating a fluid-tight label chamber, where the label chamber is being fused to or forming part of the body of the sample tube.  In combination, the above mentioned prior art references teaches a kit for quantification of nucleic acids and an identifier unit, however, Tamoa et al. and Day do not teach or fails to suggest a kit comprising a well containing an amplifiable reagent at a specific copy number of less than 100 and a well containing the amplifiable reagent at a specific copy number of 100 or less and a well containing the amplifiable reagent at a specific copy number of 100 or greater.  Furthermore, the prior art fails to teach or fairly suggest a kit where the at least one well in which the specific copy number of the amplifiable reagent is less than 100, where a formula of: CV<1/                    
                        √
                        ×
                    
                 is established, where CV represents 
The following is an examiner’s statement of reasons for allowance: for claim 15, the prior art fails to teach or fairly suggest a kit comprising a least one well having a nucleic acid contained in the well, and information on a specific copy number of the nucleic acid and uncertainty of the specific copy number of the nucleic acid, where the kit is used for evaluation of a PCR device capable of amplifying a nucleic acid, where this is in combination with the claims as a whole.
The closest prior art is of JP2008141965A-Tamoa et al. (all citations are made to the machine English translation) and US20020098126 A1-Day.  Tamoa et al. teaches a standard nucleic acid kit suitable for nucleic acid quantification and Day teaches a sample tube assembly incorporating a fluid-tight label chamber, where the label chamber is being fused to or forming part of the body of the sample tube.  In combination, the above mentioned prior art references teaches a kit for quantification of nucleic acids and an identifier unit, however, Tamoa et al. and Day do not teach or fails to suggest a kit comprising a least one well having a nucleic acid contained in the well, and information on a specific copy number of the nucleic acid and uncertainty of the specific copy number of the nucleic acid, where the kit is used for evaluation of a PCR device capable of amplifying a nucleic acid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see pg. 7, lines 14-27; and pg. 8, lines 4-12, filed 01/14/2021, with respect to independent claims 1 and 15 have been fully considered and are persuasive.  The rejection  of 10/26/2020 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799